Title: To Alexander Hamilton from Jeremiah Olney, 30 October 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, October 30, 1792. “In conformity to your circular Letter of the 4th of June last, I enclose a copy of the rough Estimate of Duties on the Cargo of Brigantine George William, from Bordeaux, which contains an Abstract of the Invoices exhibited, and the computations made toward ascertaining the Duties, previous to taking the Bonds. A note at the bottom of the Abstract, will show how nearly the Two first Criterions correspond with each other; but I am not possessed of the requisite information to discover how nearly the Third agrees with the other Two.…”
